Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 5, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
  150760 (20)                                                                                                          Justices




  JAMES LEROY JACKSON,

                Plaintiff-Appellant,

  v                                                                  SC: 150760
                                                                     COA: 322839
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff’s motion for reconsideration of the
  order of January 12, 2015 is denied because it does not appear that the order was entered
  erroneously. Within 21 days of the certification of this order, plaintiff shall pay the initial
  partial filing fee of $1.00 as ordered. Failure to comply with the terms of this order shall
  result in administrative dismissal of plaintiff’s appeal.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 5, 2015
          jam
                                                                                Clerk